t c memo united_states tax_court harm de boer petitioner v commissioner of internal revenue respondent docket no filed date harm de boer pro_se james r robb for respondent memorandum findings_of_fact and opinion beghe judge respondent determined deficiencies in petitioner's and federal income taxes of dollar_figure and dollar_figure respectively and negligence penalties under sec_6662 of dollar_figure and dollar_figure respectively the deficiencies arose from 1unless otherwise identified section references are to the internal_revenue_code in effect for the years in issue and all respondent's disallowance of net_operating_loss carryovers and schedule c deductions claimed by petitioner in connection with his drill rig activities as a result of respondent's concession on an unrelated issue brought up by petitioner's amendment of his return the only issues remaining for decision relate to the deficiency and penalty for viz whether petitioner in was engaged in a trade_or_business under sec_162 so as to be entitled to a dollar_figure net_operating_loss_carryover from whether petitioner in was entitled to deduct expenses of dollar_figure as a ordinary and necessary trade_or_business_expenses under sec_162 or b expenses_for_the_management_conservation_or_maintenance_of_property_held_for_the_production_of_income under sec_212 and whether petitioner is liable for a negligence_penalty under sec_6662 we hold petitioner was engaged in a trade_or_business in petitioner a was not engaged in a trade_or_business in but b did incur expenses in connection with property_held_for_the_production_of_income within the meaning of sec_212 and petitioner is not liable for a negligence_penalty under sec_6662 rule references are to the tax_court rules_of_practice and procedure 2see appendix for rulings on evidentiary objections findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and attached exhibits are incorporated herein when petitioner filed his petition he resided in the vicinity of fairbanks alaska petitioner has a degree in petroleum production engineering prior to beginning a drilling business in petitioner spent approximately years in the petroleum industry as a drilling engineer the first drill rig in date petitioner purchased a used hughes auger drill rig for dollar_figure and commenced a drilling business that he called de boer drilling co petitioner's rig rather than being used to drill for oil was used to drill large diameter foundation support holes for construction projects as well as the holes needed to start oil wells during the years through petitioner operated the drill rig on a contract basis for oil companies and construction companies on the north slope of alaska petitioner performed drilling work for such oil companies as alyeska oil co atlantic richfield and british 3the first drill rig is a model tap-50 approximately feet wide and feet long and weighing approximately big_number pounds this drill is capable of drilling to a depth of approximately feet petroleum and such construction companies as morrison knudsen corp and green construction co petitioner had no employment other than the operation of his drilling business during through over a 3-year period through petitioner earned approximately dollar_figure in revenues from his drilling business because of the short construction season and long alaskan winter petitioner's revenues were earned during a to 2-month period in each of those years in date petitioner moved from alaska to stavanger norway to accept employment as a drilling engineer for mobil oil co on the north sea petitioner continued to work overseas as a mobil employee until date from through petitioner returned to alaska to weeks each year during these visits he worked on his drill rig and corresponded with potential clients with the exception of a 1-week rental of the drill rig in petitioner received no revenue from de boer drilling co while he was employed by mobil the second drill rig in date soon after completing his employment with mobil petitioner returned to alaska in date petitioner purchased at auction for dollar_figure another used drill rig that had an original list price of dollar_figure and the capacity to drill deeper than the first rig petitioner also purchased diesel and electric welding equipment for dollar_figure later during the year petitioner purchased inner kelly equipment for use with the recently purchased rig at a cost of dollar_figure although the second drill rig was in working order when purchased by petitioner he spent substantial time and money renovating it and keeping it in working order from the end of date through the beginning of date petitioner had no employment other than his drilling operation and devoted the bulk of his waking hours working on the drill rig and looking for jobs on which he could use it notwithstanding that petitioner engaged in wage-earning employment after date for various employers see infra p he continued to spend substantial time on activities under the name de boer drilling co petitioner spent approximately percent of this time working on the drill rig and percent looking for drilling jobs for the purchase_price and capital costs of work done on the second drill rig from through petitioner claimed cost_recovery deductions of approximately dollar_figure petitioner also claimed expense deductions for de boer drilling co of approximately dollar_figure during through during thi sec_4the second drill rig is a hughes tool co model tap-120t also approximately feet wide and feet long and weighing approximately big_number pounds this rig is capable of drilling holes from inches in diameter to inches in diameter and can dig efficiently to a depth of feet period petitioner filed federal_income_tax returns identifying his occupation as drilling contractor with schedule c forms identifying the principal service as drilling services and the business name as de boer drilling co for the years through petitioner reported gross_receipts expenses and losses for de boer drilling co as follows tax_year gross_receipts -0- dollar_figure big_number -0- -0- -0- -0- net profit depreciation or loss expenses dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number -0- big_number big_number -0- big_number petitioner’s net_loss for was shown on his return as a net_operating_loss for which he claimed a carryover deduction in the gross_receipts shown above for and resulted from sales of metal well casing purchased by petitioner for 5petitioner was still claiming depreciation_deductions on the first drill rig on a straight-line basis over years during this period depreciation_deductions claimed by petitioner with respect to the first drill rig and other equipment purchased during the period and the second drill rig and related equipment purchased in are as follows depreciation tax_year first drill rig dollar_figure big_number big_number big_number second drill rig total dollar_figure big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number dollar_figure in date and on which he had claimed depreciation_deductions for the years through petitioner had no other receipts or gross_income from de boer drilling co for the years petitioner received and reported wages in the following amounts on his federal_income_tax returns from through tax_year wages employer dollar_figure mobil exploration norway inc dates worked hrs wk big_number mobil expense reimbursement big_number u s army everts air fuel big_number everts air fuel big_number everts air fuel craig taylor equip co big_number big_number craig taylor equip co craig taylor equip co university of alaska in petitioner attempted to sell the second drill rig and entered negotiations to sell it at a price of approximately dollar_figure however he did not sell it during the years petitioner listed de boer drilling co in the fairbanks alaska yellow pages under the heading drilling contractors at a cost of approximately dollar_figure to 6there is no evidence in the record as to what petitioner did with the first rig after he bought the second rig and all further references herein to the drill rig are to the second drill rig dollar_figure per year petitioner also maintained business licenses and submitted written proposals to provide drilling services to oil and construction companies during the relevant period with the exception of written proposals in and petitioner did not retain written records of his efforts to find work for his drilling operation while petitioner used the drill rig to drill some holes on his own property he has never been able to obtain contracts to use the drill rig commercially for clients petitioner attributes his inability to obtain drilling business to a general depression in the level of economic activity in alaska during this period due to the decline in oil prices indeed oil prices did decline sharply in and thereafter through remained at substantially lower levels than they were at in and 7the record does not disclose the nature of petitioner's property which he characterizes as commercial and whether petitioner's drilling on the property was merely to test operative capabilities of petitioner's equipment or to benefit the property 8neither party asked the court to take judicial_notice of the decrease in oil prices or general economic activity that began in however on brief and at trial both parties referred to a decline in oil prices during the relevant period and appear to agree that it had a general depressing effect on the levels of construction and general economic activity in alaska crude_oil price summaries for the relevant periods are available and we take judicial_notice of them under fed r evid a continued petitioner is a skilled mechanic and engineer his long hours of work on the drill rig in the face of his inability to find work for it are attributable both to the profit that he expected to earn from its operation and disposition and the enjoyment he derived from working on the equipment upgrading it and keeping it in a state of readiness petitioner reported taxable_income of dollar_figure and a tax_liability of dollar_figure on his federal_income_tax return for however foreign tax_credits arising from petitioner's foreign_source_income from his work overseas reduced that liability to zero petitioner reported no taxable_income and a tax_liability of zero on each of his federal_income_tax returns for the period through continued the largest decline in the spot price of crude_oil occurred in and the price never recovered during the relevant period to levels selected domestic prices per barrel follow price year average dollar_figure average dollar_figure average dollar_figure average dollar_figure average dollar_figure average dollar_figure average dollar_figure average dollar_figure energy information administration historical monthly energy review pincite petitioner's federal_income_tax returns were examined by respondent the examination resulted in petitioner’s receipt in date of respondent’s no-change report and letter with respect to his reported income and deductions opinion sec_162 allows as a deduction all ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business sec_172 allows sec_162 deductions in excess of gross_income to be carried forward as a net_operating_loss for years following the taxable_year of the loss sec_167 provides in part for depreciation_deductions with respect to property used in a trade_or_business respondent determined that petitioner did not engage in the drilling business during the taxable years and with the intent to earn a profit respondent disallowed the deductions in attributable to petitioner's drill rig activity maintaining that petitioner was not in business in and that petitioner's drilling equipment was not in business use in or respondent concedes that if petitioner was engaged in business in he incurred a net_operating_loss of dollar_figure that he can carry forward to the year before us without regard to his later trade_or_business status and the proper treatment of the losses he claimed for the intervening years if petitioner was engaged in the drilling business in the net_operating_loss_carryover taken as a deduction in was proper because the loss would have been incurred in the operation of a trade_or_business see eg 33_tc_506 respondent maintains that the business begun by petitioner in ended in when petitioner accepted overseas employment and that upon returning from norway petitioner began a new activity that never became a trade_or_business petitioner maintains that his business continued from through and thereafter and that his purchase of and work on the second drill rig and efforts to obtain contracts for its use were a continuation of his preexisting business it is sometimes necessary to decide whether a taxpayer has terminated his business so that expenditures to reenter the area are not incurred in carrying on the business or has only suspended business activities temporarily in which event the taxpayer's status continues for purposes of sec_162 bittker 9respondent in her notice_of_deficiency determined that petitioner was not engaged in business in and therefore disallowed the net_operating_loss from that year respondent did not determine alternatively that even if petitioner was engaged in a trade_or_business in he was not engaged in business in the intervening years through it would follow if petitioner was not engaged in business or income production during the intervening years that petitioner's income from these years would have absorbed the net_operating_loss from leaving nothing to be carried forward to respondent did not make this argument and we do not address it lokken federal taxation of income estates and gifts par pincite 2d ed issue whether petitioner was in a trade_or_business in expenses_incurred in a trade_or_business are generally fully deductible however an activity must be engaged in for income or profit in order to constitute a trade_or_business 480_us_23 this requires the taxpayer to have an actual and honest objective of making a profit 90_tc_74 78_tc_642 affd without pub op 702_f2d_1205 d c cir the taxpayer may have a bona_fide objective of making a profit even if the expectation of profit is not reasonable 91_tc_371 72_tc_28 70_tc_715 affd without published opinion 607_f2d_995 2d cir affd on another issue 615_f2d_578 2d cir whether a taxpayer has the requisite actual and honest objective of making a profit is a question of fact to be resolved on the basis of all of the facts and circumstances of the particular case 72_tc_411 affd without published opinion 647_f2d_170 9th cir dunn v commissioner t c pincite the taxpayer bears the burden_of_proof on this issue rule a viewing the record as a whole we believe that petitioner in had a bona_fide intention to derive a profit from his drilling activity petitioner had operated a successful drilling business in through prior to accepting employment in norway at the end of in the taxable years through petitioner earned approximately dollar_figure in revenues from his drilling business although the record contains no direct evidence of petitioner’s profits in the gross revenue that he earned in these years must have generated profits the existence of such profits can be inferred from the levels of annual expenses in later years for which we do have evidence because petitioner's drilling operation from through had been successful he reasonably believed that drilling work would be available upon his return to alaska in cf sec_183 the fact that a drop in oil prices coincided with petitioner's attempt to reactivate the business does not weigh against petitioner's profit objective in even if we were to conclude in the light of hindsight that petitioner's expectation of profitability was unreasonable in provided petitioner had a genuine expectation of profit during as we believe he did the possibility or probability that it may have been or become objectively unreasonable does not gainsay our conclusion that petitioner was engaged in the activity for profit in see stahnke v commissioner tcmemo_1980_369 petitioner had worked full time in his drilling operation from through from through during the period petitioner was working for mobil he returned to alaska to weeks each year during which time he worked on his drilling equipment and corresponded with potential clients in petitioner earned_income from the use of his drill rig in petitioner had no outside employment and did no work other than his drilling activity petitioner claims to have devoted big_number hours to his drilling operation in which amounts to more than hours per week even one-half of the hours claimed by petitioner would amount to a work week for the average individual during this year we deem it unnecessary to decide whether petitioner's drill rig activities in were a continuation or reactivation of his trade_or_business or an attempt to start a new business with the old business of having been terminated by petitioner's full time employment overseas with mobil we conclude that during the year petitioner engaged in the drilling activity for profit 480_us_23 respondent argues that the losses_incurred by petitioner in both of the years at issue as well as the intervening years petitioner's lack of formal operating statements or records and the recreational benefit derived by petitioner from his drilling activity are indicative of petitioner's lack of profit objective in we do not find petitioner's losses after indicative of his profit intention in in petitioner had reasonably expected continued success in the drilling business based on his earlier success moreover losses sustained because of unforeseen circumstances which are beyond the control of the taxpayer such as depressed market conditions would not be an indication that the activity is not engaged in for profit sec_1_183-2 income_tax regs petitioner maintains and respondent does not dispute that there was a decline in oil prices during the period at issue which was largely responsible for the overall decline in construction and drilling activity throughout alaska respondent argues that petitioner's activity should have been unaffected by the decline in oil prices because petitioner's drilling activity consisted only of foundation work for construction projects and oil companies respondent maintains that there was still a market for petitioner's services we find petitioner's argument more persuasive on this point as the figure of speech if it's not broken don't fix it suggests we believe that when petitioner returned from norway in he conducted his drilling activity in much the same way he had from through when he had earned large revenues and substantial profits although there had been a market for petitioner's services in through the decline in oil prices in resulted in a general economic decline with a correlative reduction in construction activity during the period after his return to alaska which obviously had an adverse effect on petitioner's ability to obtain drilling contracts petitioner admits that he enjoys working on his equipment while petitioner's drilling activity included recreational and personal elements we do not find that those aspects outweighed petitioner's profit objective a taxpayer's enjoyment of an activity does not demonstrate a lack of profit objective if the activity is in fact conducted for profit as shown by other factors 59_tc_312 sec_1_183-2 income_tax regs petitioner expended a great deal of money renovating his drill rig we do not believe that petitioner would have embarked on such a time-consuming costly labor-intensive venture without a profit objective the fact that petitioner derived a level of personal satisfaction from working on the equipment does not belie his underlying profit objective sec_1_183-2 income_tax regs although petitioner's records of his drilling activities and efforts to find work for the rig left much to be desired the absence of accurate books_and_records does not conclusively establish the lack of a profit objective see farrell v commissioner tcmemo_1983_542 we find petitioner's marketing efforts more indicative of his profit objective petitioner held himself out as a drilling contractor during the relevant period by listing his business in the telephone directory also petitioner submitted proposals to provide drilling services to oil and construction companies petitioner actively sought contracts to use the drill rig commercially finally we consider petitioner's financial status petitioner is not a wealthy individual whose unprofitable drilling activity would suggest an effort to shelter unrelated income through deliberate losses while substantial income from sources other than the activity may indicate that the activity is not engaged in for profit the fact that the taxpayer does not have substantial income from sources other than the activity tends to indicate that an activity is engaged in for profit sec_1_183-2 income_tax regs the legislative_history of the tax reform act of publaw_91_172 83_stat_487 discloses a particular concern about wealthy individuals attempting to generate paper losses for the purpose of sheltering unrelated income see h rept 1969_3_cb_200 we have no such concerns with respect to petitioner particularly with respect to the year when he had no wage income we do not believe that petitioner’s intention in when he earned no wages was to generate a large net_operating_loss that he could carry to a later period petitioner's financial status combined with the substantial amount of money he expended in renovating the drill rig weighs in favor of his profit objective we conclude that petitioner was engaged in a trade_or_business with regard to the drill rig during and is entitled to the net_operating_loss_carryover deducted in issue a whether petitioner was engaged in a trade_or_business in our finding that petitioner's activity constituted a trade_or_business under sec_162 in does not warrant a finding that petitioner was engaged in a trade_or_business in if an activity is one not engaged in for profit sec_183 provides that no deduction attributable to such activity shall be allowed except as otherwise provided in sec_183dollar_figure petitioner has not persuaded us that he continued to be engaged in a trade_or_business during our finding is based on the manner in which petitioner carried on his activity from through including part of because no one factor is determinative we are most persuaded by petitioner's continued dependence on techniques that produced no revenue while losses often occur during the 10first sec_183 allows the full amount of those deductions available without regard to the profit objective of the activity then sec_183 allows those deductions normally permitted only if such activity was engaged in for profit but limits them to the amount by which the gross_income from that activity exceeds any deductions taken under sec_183 formative years of a business the goal must be to realize a profit on the entire operation which presupposes not only future net_earnings but also sufficient net_earnings to recoup the losses which have meanwhile been sustained in the intervening years 45_tc_261 affd 379_f2d_252 2d cir before going to norway petitioner's drilling activity had been successful thus when petitioner returned from norway in his expectation of continued success in the drilling business was bona_fide however we simply are unable to impute a continuing profit objective to petitioner when he continued the activity that had generated no revenue and incurred losses for a period of consecutive years without changing the manner in which he carried it on petitioner’s continued lack of revenue and resulting losses year after year coupled with his failure to change his approach or terminate the activity supports the inference that by he had become indifferent to whether the losing trend could be reversed see 32_f3d_94 4th cir affg tcmemo_1993_396 while each case is unique and we are not willing to place a strict length-of-time requirement on when an activity is no longer carried on for profit we do not think that the profit objective petitioner had in could have continued through we sustain respondent's determination that petitioner was not engaged in a trade_or_business in issue b whether petitioner's activity was engaged in for profit within the meaning of sec_212 having concluded that petitioner was not engaged in a trade_or_business under sec_162 in we consider whether in petitioner was engaged in an activity for the production_of_income under sec_212 while both sec_162 and sec_212 allow a deduction for ordinary and necessary expenses sec_162 requires that the expenses be paid_or_incurred in carrying_on_a_trade_or_business whereas sec_212 requires only that the expenses be paid_or_incurred for the production_or_collection_of_income tybus v commissioner tcmemo_1989_309 or the management_conservation_or_maintenance_of_property_held_for_the_production_of_income sec_212 expenses paid_or_incurred in managing conserving or maintaining property_held_for_investment may be deductible under sec_212 even though the property is not currently productive sec_1_212-1 income_tax regs sec_212 was designed to allow deductions for certain nontrade or nonbusiness expenses 343_us_118 the supreme court first interpreted sec_212 in bingham’s 325_us_365 while the court in bingham’s trust stressed the parallelism between sec_212 and sec_162 it held that deductible expenses need not relate directly to the production_of_income for the business instead the effect of sec_23 the predecessor to sec_212 was to provide for a class of nonbusiness deductions that were incurred in the production_of_income or in the management or conservation of property_held_for_the_production_of_income id pincite the court rejected the commissioner’s claim that expenses can be deducted under sec_23 only if they produce immediate incomedollar_figure respondent does not dispute that the expenses listed on petitioner’s tax_return were paid_by petitioner however in her statutory_notice_of_deficiency respondent maintains that no deduction is allowable because petitioner had not placed his drill rig into business use under bingham’s trust petitioner did not need to place his drill rig into business use in in order to be entitled to deductions for expenses_incurred in maintaining his drill rig as long as he had a profit objective with respect to its ultimate disposition petitioner has expended substantial amounts of money time and effort in the renovation and maintenance of his drill rig 11see also bittker lokken federal taxation of income estates and gifts par pincite 2d ed bittker lokken suggest that the nonbusiness label for sec_212 purposes is simply an abbreviated way of referring to profit- oriented activities that are not sufficiently frequent and continuous to be a trade_or_business thus it follows that sec_162 allows deductions for expenses_incurred in a trade_or_business while sec_212 allows deductions for expenses_incurred in maintaining an income-producing asset the taxpayer may hope to derive a profit from an activity and may intend that even if no profit is derived from current operations an overall profit will result when appreciation in the value of property used in the activity is realized sec_1_183-2 income_tax regs although petitioner's work on his drill rig was a source of personal satisfaction a drill rig would hardly qualify as a recreational vehicle profit objective is to be determined on an objective basis 72_tc_659 a drill rig drills holes in the ground for purposes of starting wells or foundations of improvements to real_property thus we do not characterize a drill rig as a recreational vehicle as we would a motorcycle or sports car sec_1 b income_tax regs provides in relevant part that the term income includes income that the taxpayer may realize in subsequent taxable years and is not confined to recurring income but applies as well to gains from the disposition of property we thus find that during petitioner's drill rig was property_held_for_the_production_of_income within the meaning of sec_212 petitioner maintains that his drill rig has a present_value of dollar_figure to dollar_figure the value of a capital_asset is a function of the stream of income that it can produce and petitioner has failed to produce any revenue through the use of the drill rig nevertheless we are persuaded that the expenses_incurred by petitioner in were ordinary and necessary in helping to maintain the appreciated value of petitioner's drill rig whose original dollar_figure basis had been reduced to zero by depreciation_deductions allowed respondent questions the reasonableness of petitioner's estimate of value particularly because petitioner did not present appraisals or expert testimony of the value of the drill rig petitioner testified however that he was in negotiations to sell the drill rig in for approximately dollar_figure even a lesser increase in value would still provide petitioner with a substantial profit without the benefit of depreciation_deductions see 77_tc_1326 even though petitioner's opinion regarding the value of his drill rig may be overly optimistic there appears to be some substantial likelihood that petitioner will eventually realize some profit from the sale of the drill rig we thus find that petitioner has proven his intention to realize a profit from the time and effort expended on maintenance of the drill rig at least with respect to its ultimate sale the lack of expert testimony regarding the value of the drill rig speaks only to the extent of its appreciation respondent argues that petitioner did not hold his drill rig with the primary objective of making a profit however even if this were true sec_212 allows a deduction for expenses paid_or_incurred for the management_conservation_or_maintenance_of_property_held_for_the_production_of_income respondent appears to assert that the objective of making a profit is the same as the objective of producing income so restrictive an interpretation would be unwarranted the code is replete with instances in which the expression taxable_income is used to refer only to receipts remaining after deduction of expenses see eg sec_63 sec_161 265_fsupp_86 w d wis expenses_incurred in the maintenance of rental property were deductible under sec_212 even though the expenses exceeded receipts from the rental sec_212 refers to property_held_for_the_production_of_income not property held for the production of current taxable_income respondent cites no authority to support her view that income in sec_212 is to be so limited to current taxable_income property_held_for_the_production_of_income does not require that the property be currently productive but instead includes property_held_for_the_production_of_income from gain from its sale see 2_tc_305 upkeep expense and depreciation_deductions allowed on a vacant building that could not be currently rented in ray v commissioner tcmemo_1989_628 we held that where a taxpayer claims to hold property for investment purposes there must be some affirmative act on the part of the taxpayer to show that the property has been appropriated to an income- producing purpose because the property at issue in ray was real_property that had appreciated in value without any affirmative act by the taxpayer we held that expenses_incurred by the taxpayer were not expenses_incurred for the management_conservation_or_maintenance_of_property_held_for_the_production_of_income the case at hand is distinguishable from ray we believe that petitioner's actions have caused his drill rig to appreciate in value a major purpose of petitioner in continuing to expend the time money and effort on maintaining the drill rig in was to enhance the likelihood of obtaining a return on his investment if and when he should subsequently sell the drill rig we hold that all expenses listed on schedule c for the tax_year which we find were attributable to the management conservation or maintenance of petitioner's drill rig to be properly deductible under sec_212 under sec_67 in the case of an individual the miscellaneous_itemized_deductions for any taxable_year are allowed only to the extent that the aggregate of such deductions exceed sec_2 percent of adjusted_gross_income sec_1 1t a ii temporary income_tax regs fed reg date provides the deduction under sec_67 includes expenses_for_the_production_or_collection_of_income for which a deduction is otherwise allowable under sec_212 or thus petitioner's allowable deduction for is subject_to the 2-percent limitation of sec_67 and account should be taken of the limitation in the rule computation issue sec_6662 negligence_penalty respondent determined that petitioner is liable for a penalty for negligence pursuant to sec_6662 b and c sec_6662 imposes a penalty of percent of the portion of the underpayment to which sec_6662 applies sec_6662 provides a penalty for negligence or intentional disregard of rules or regulations sec_6662 defines negligence as including any failure to make a reasonable attempt to comply with the provisions of the code negligence is defined as the lack of due care or the failure to do what a reasonable and ordinarily prudent person would do under similar circumstances 62_f3d_1266 10th cir affg tcmemo_1993_607 939_f2d_874 9th cir affg in part and revg in part on other grounds tcmemo_1989_390 petitioner bears the burden of proving that respondent's determination of negligence is erroneous rule a 925_f2d_348 9th cir 58_tc_757 we have held for petitioner on the substantive issues of the net_operating_loss_carryover from and the expense deductions which remove both from consideration as a possible source of support for respondent's determination of negligence however on his return petitioner deducted the entire amount of expenses_incurred in as trade_or_business_expenses we have determined that petitioner's deductions for are allowed only as expenses_incurred in the production_of_income under sec_212 subject_to the 2-percent limitation imposed by sec_67 we find no affirmative evidence of negligence or disregard of the rules or regulations we have found petitioner to be an intelligent and credible witness even a taxpayer well-versed in the code requirements for carrying_on_a_trade_or_business often encounters difficulty in determining what would satisfy the requirements we find that petitioner was acting in reasonable good_faith when he concluded that the items in question were deductible as trade_or_business_expenses sec_6664 see 54_tc_1642 affd per curiam 457_f2d_369 9th cir while we have disagreed with petitioner's characterization of his expenses for and found his claims of business_expense deductions to be incorrect petitioner had a reasonable basis for his claims after audit petitioner received a no- change letter in date for the taxable_year stating that petitioner’s business deductions for that year were proper petitioner timely filed his federal_income_tax return in date shortly after receipt of the no-change letter it was reasonable for petitioner to rely on the no-change letter as an indication of respondent’s agreement that he continued to be engaged in a trade_or_business see 92_tc_351 affd 907_f2d_1173 d c cir even though the letter does not require the conclusion that he was so engaged see infra note appendix accordingly we decline to sustain the imposition of any penalty under sec_6662 b and c to reflect the foregoing decision will be entered under rule appendix the federal rules of evidence generally apply to proceedings in this court sec_7453 80_tc_1145 affd 749_f2d_1216 6th cir issue a exhibits and income_tax examination changes and no-change letter for respondent objects to the admission of the income_tax examination_report and no-change letter citing 63_tc_51 respondent maintains that the fact that there was no change to petitioner's reported income is irrelevant to the issues in this case we disagree rule of the federal rules of evidence provides that a statement is relevant if it has any tendency to make the existence of any fact that is of consequence to the determination of the action more probable or less probable than it would be without the evidence in gordon we agreed with the commissioner that the amount of unreported wagering income determined by the commissioner in a specific year was not dependent upon the taxpayer's activities in earlier years while the years at issue in the case at hand are and we also consider petitioner's activities during the intervening years to determine whether petitioner carried on a trade_or_business in petitioner claimed deductions in for depreciation and other expenses related to his drilling operation respondent after audit concluded that petitioner's return for the tax_year should be accepted with no change in the reported taxable_income for that year respondent's concession is an admission that has a tendency to show that petitioner was engaged in a trade_or_business in exhibits and are relevant to whether petitioner was engaged in a trade_or_business in dollar_figure issue b exhibits and income_tax examination and report for respondent objects to the admission of the income_tax examination and report respondent relies on 83_tc_269 and 62_tc_324 for the proposition that the tax_court generally does not look behind the statutory_notice_of_deficiency to examine the basis of the commissioner's determination petitioner asserts that exhibits 12we should note that the no-change letter issued by respondent for the tax_year is not controlling evidence that petitioner was engaged in a trade_or_business in that year for respondent's no-change letter to be binding petitioner must show the elements of estoppel fitzpatrick v commissioner tcmemo_1995_548 or that the no-change letter amounted to a closing_agreement respondent's audit and resulting no-change letter occurred in after the relevant period thus petitioner could not have detrimentally relied on the no-change letter a key condition which a taxpayer claiming estoppel against the government must satisfy 76_tc_209 affd 810_f2d_209 d c cir in continuing his drilling activity however we have taken the letter into account in assessing the reasonableness of petitioner’s return position for the purpose of the sec_6662 penalty and explain why adjustments were made with respect to petitioner's tax_liability for and how respondent calculated the deficiency at issue we agree with respondent a trial before the tax_court is a proceeding de novo greenberg's express inc v commissioner supra pincite our decision in this case must be based on the record of the case not the record developed at the administrative level see o'dwyer v commissi28_tc_698 affd 266_f2d_575 4th cir inasmuch as petitioner has not shown that respondent's deficiency determination was arbitrary and erroneous or that the determination was not supported by the proper foundation evidence see 596_f2d_358 9th cir revg 67_tc_672 it is inappropriate for us to look behind the deficiency_notice to examine the basis for respondent's determination issue c exhibit irs settlement proposal respondent objects to the admission of an offer in settlement sent by an irs appeals officer to petitioner rule of the federal rules of evidence renders inadmissible any evidence of conduct or statements made in negotiations to compromise a claim petitioner relies on the third sentence of rule which provides that the rule does not require the exclusion of any evidence otherwise discoverable merely because it is presented in the course of compromise negotiations there is nothing in respondent's settlement offer that was otherwise discoverable within the meaning of rule we agree with respondent and have not considered the appeals officer's settlement proposal for any purpose issue d exhibits j and k petitioner's and tax returns petitioner objects on the ground of lack of relevance to the admission of his and federal_income_tax returns respondent maintains that petitioner's returns for the years and are evidence that petitioner is still earning no revenue from his drilling activity this respondent argues is relevant to the determination of whether petitioner carried on a trade_or_business petitioner maintains that the years covered in this case include years prior to and evidence relating to whether he maintained a trade_or_business should be limited to those years we agree with respondent the tax years before this court are and respondent seeks admission of the and tax returns for the purpose of showing that de boer drilling co continued to earn no revenue this evidence is relevant to whether petitioner was engaged in a trade_or_business in the immediately preceding year
